Rosenthal




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 16, 2014

                                     No. 04-14-00206-CV

                                       PMSALS 1, LLC,
                                          Appellant

                                               v.

    ROSENTHAL PAUERSTEIN SANDOLOSKI AGATHER LLP and Jonathan Starr,
                             Appellees

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-17620
                          Honorable Olin B. Strauss, Judge Presiding


                                        ORDER
        On May 5, 2014, appellant was ordered to provide written proof that the fee for preparing
the clerk’s record had been paid. On May 12, 2014, appellant filed a receipt showing proof of
payment. It is therefore ORDERED that the clerk’s record be filed in this appeal no later than
ten days from the date of this order.


                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of May, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court